Citation Nr: 0412344	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-06 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury with lumbosacral strain and degenerative disc 
disease.

2.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to August 
1985, with later periods of active duty for training 
(ACTDUTRA).  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied service connection for residuals of a low 
back injury with lumbosacral strain, low back degenerative 
disruption and herniated nucleus pulposus, as well as 
pseudofolliculitis barbae.  During the pendency of the 
appeal, a June 2003 rating decision granted the veteran 
service connection for pseudofolliculitis barbae, evaluated 
as noncompensable, effective in February 2000.  In 
correspondence received from the veteran's representative in 
March 2004, the veteran disagreed with the noncompensable 
evaluation.  

The RO has not yet issued a statement of the case (SOC) on 
the issue of entitlement to an initial compensable evaluation 
for the veteran's service-connected pseudofolliculitis 
barbae.  As an SOC has not yet been issued, the claim is 
addressed in the remand appended to this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of service connection for degenerative disc disease 
of the lumbar spine is also addressed in the remand below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
current lumbosacral strain is due, at least in part, to a 
July 1999 injury while on ACTDUTRA. 


CONCLUSION OF LAW

Service connection for lumbosacral strain is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a 
lumbosacral strain.  As noted in the introduction above, the 
claim for service connection for degenerative disc disease of 
the lumbar spine is addressed in the remand as it requires 
additional development.  Therefore, no further development is 
needed with respect to the claim for service connection for 
lumbosacral strain.
____).

Factual Background

The veteran maintains, in substance, that he injured his low 
back lifting luggage while on ACTDUTRA in July 1999, 
resulting in his current diagnosis of lumbosacral strain and 
degenerative disc disease.  The veteran asserts that he did 
not injure his low back during a subsequent motorcycle 
accident in January 2000.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that on July 25, 
1999, he sought treatment for a lower back injury that 
occurred when he lifted his luggage at the airport.  The 
veteran stated that he felt a "pop" and could not tie his 
shoes for the next three days.  The assessment on July 29, 
1999 was lumbar strain.  

Medical sources from various private physicians show that the 
veteran was involved in a motorcycle accident on January 19, 
2000, in connection with his job as a police officer.  
Treatment reports indicate that he sustained injuries of the 
neck, lumbar areas, bilateral knees and right elbow.  The 
veteran was away from work for approximately four months and 
returned to work driving a car instead of a motorcycle.  
Findings in a March 2000 MRI were noted to be consistent, in 
part, with L5-S1 disc herniation, and severe L4-5 
degenerative disc disease.  In April 2000, the veteran was 
diagnosed with internal disc disruption, L4-5, L5-S1, with 
herniated nucleus pulposus L5-S1.  A June 2000 private 
medical report reflects that the veteran denied any previous 
head, neck or back injuries.  

The report of a November 2001 VA spinal examination sets 
forth a review of the veteran's July 1999 and January 2000 
injuries, and the results of physical examination.  The final 
diagnosis was lumbosacral strain.  

The report of an October 2002 VA orthopedic examination 
provides that the examiner reviewed the veteran's claims 
file, which he noted did not include any indication of the 
described July 1999 injury or treatment, but consisted of 
only dental records.  The examiner reviewed the veteran's 
post-service medical records, and noted that a lumbar MRI at 
the time of the veteran's motorcycle accident showed 
degenerative disc disease at L4-5 and L5-S1 with a herniated 
disc at L5-S1.  Radiographic examination at that time was 
negative.  The examiner provided current physical findings, 
which resulted in an impression of chronic lumbosacral 
strain, moderate symptoms, slight progression; history of 
accident in January 2000 at which time MRI showed 
degenerative disc disease of the lumbar spine with a ruptured 
disc at L5-S1; and normal current X-rays.  The examiner 
stated that he found no documentation to substantiate that 
these problems were in evidence during the veteran's service.  

In a June 2003 report, in response to correspondence 
indicating that additional service medical records were in 
the veteran's claims file, the same VA examiner set forth 
another review of the veteran's medical history, including 
the back injury while on ACTDUTRA.  After considering the 
service medical record documenting a lumbar strain while on 
ACTDUTRA, the examiner opined that there was nothing in the 
record to substantiate that the veteran had any symptoms of 
back sprain from the injury in July 1999 that might have 
contributed to the problems he had in the motorcycle accident 
in April 2000 (sic).  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
a lumbosacral strain. 

The veteran contends that his current low back disability is 
due to an injury that occurred in July 1999 while on 
ACTDUTRA.  He further asserts that he did not  incur any 
injury of the low back in his January 2000 post-service 
motorcycle accident.  While the contemporaneous medical 
records show that he did in fact injure his low back in the 
post-service accident, the fact remains that he had a lumbar 
strain as the result of an injury while on ACTDUTRA that did 
not respond to treatment, at least initially, and the same 
diagnosis was recorded following the January 2000 trauma, 
within 6 months of the first injury.  With identical 
diagnoses within such a short period of time and the 
veteran's statements to the effect that he continued to have 
low back symptoms after the first injury, the Board finds 
that there is competent medical evidence to support a finding 
of the onset of a chronic low back disability during service.  
38 C.F.R. § 3.303.  The medical opinions obtained from a VA 
examiner are, frankly, poorly written and do not address the 
specific question at hand: Is the veteran's current low back 
disability causally linked to the July 1999 ACTDUTRA injury.  
While the Board has considered requesting a second addendum, 
thereby going back to the same physician for a third time, 
given the facts summarized above  relating to the diagnosis 
of a lumbosacral strain, the evidence is in relative 
equipoise on the question of whether this specific low back 
disability can be linked to in-service trauma.  In applying 
the doctrine of reasonable doubt, the Board finds that 
service connection for a lumbar strain is warranted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003).
ORDER

Service connection for a lumbosacral strain is granted.


REMAND

As noted in the introduction to the above decision, the Board 
finds that March 2004 correspondence submitted on the 
veteran's behalf constitutes a valid and timely NOD of the 
June 2003 rating decision granting service connection and a 
non-compensable evaluation for pseudofolliculitis barbae.  
See Gallegos v. Gober, 14 Vet. App. 50 (2000).  An SOC has 
not been issued with regard to this issue.  Where an SOC has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral, to the RO is required 
by the Board.  Manlincon, supra.

The Board also finds that the issue of service connection for 
degenerative disc disease of the lumbar spine requires 
additional development.  Specifically, while there is an 
absence of such a diagnosis during service, there is a 
documented history of a lumbar injury while on ACTDUTRA, MRI 
evidence of significant disc changes reported within 6 months 
of service, and the above decision grants service connection 
for lumbosacral strain.  Under these circumstances, the Board 
finds that a medical examination that includes opinions 
addressing both direct incurrence and secondary service 
connection questions is warranted.  38 U.S.C.A. §§ 1131, 
5103A(D); 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, this issue is REMANDED for the following 
development:

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra.

2.  The RO should furnish the veteran an 
SOC for the issue of the propriety of the 
initial noncompensable evaluation for 
pseudofolliculitis barbae.  The SOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to these additional issues.  
The RO should afford the veteran the 
appropriate amount of time in which to 
submit a substantive appeal.  If the 
veteran perfects his appeal of this 
issue, the appeal should be returned to 
the Board, if otherwise in order.

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to be performed by a physician other than 
the clinician who performed the October 
2002 examination (and who also submitted 
the June 2003 addendum) for the purpose 
of determining whether his degenerative 
disc disease of the lumbar spine is 
causally related to the injury that 
occurred in July 1999 while on active 
duty for training or whether such was 
caused or aggravated by his now service-
connected lumboscaral strain.  Following 
a review of the relevant medical evidence 
in the claims file, to include the 
service medical records reflecting 
treatment for a lumbar strain in July 
1999, the post-service medical records 
reflecting a second low back injury in 
January 2000 with subsequent X-ray and 
MRI evidence of degenerative disc disease 
and ruptured discs, and the October 2002 
VA orthopedic examination findings absent 
the opinion; the medical history; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner is 
asked to opine (a) whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran's 
degenerative disc disease is due in whole 
or in part to the July 1999 injury while 
on active duty for training and (b) 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's degenerative disc disease was 
caused or aggravated by his service-
connected lumbosacral strain.  The 
clinician should note that aggravation is 
legally defined as a worsening of the 
underlying condition (degenerative disc 
disease) versus a temporary flare-up of 
symptoms.  The examiner is also asked to 
provide a rationale for any opinion 
expressed.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



